Citation Nr: 1001866	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected residuals, laceration of left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to January 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

A hearing was held on October 29, 2009, in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  During the hearing, the Veteran 
submitted additional evidence that had not been reviewed by 
the RO with a waiver of the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals, laceration of left hand, result 
in pain and limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 10 percent, and 
no higher, for service-connected residuals, laceration of 
left hand, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.118, Diagnostic Code 7804 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased disability evaluation in August 2005.  He was sent 
a letter in October 2005 which notified him that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
his entitlement to increased compensation.  Specifically, he 
was informed in the letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the initial adjudication of 
the claim in August 2006 and, therefore, there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the claimant was not informed until a 
letter sent in June 2009 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in an August 
2009 supplemental statement of the case and, therefore, any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
private treatment records, and affording a VA examination.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate.  Although the 
Veteran's claims file was not reviewed, the manifestations of 
the Veteran's service-connected disability were described 
fully and the report provided the medical information needed 
to address the rating criteria relevant to this case.  The 
Board acknowledges that the Veteran requested an additional 
VA examination.  See January 2007 statement.  The record 
shows that the RO scheduled another examination for June 
2009; however, it was noted that the Veteran failed to 
report.  Although the Veteran did not provide good cause for 
failing to attend the examination, which would typically 
result in a denial of the claim, the Veteran did attend the 
April 2006 VA examination conducted for the purposes of the 
appeal.  See 38 C.F.R. § 3.655.  Therefore, the Board will 
rate the Veteran's disability in accordance with the current 
medical evidence of record.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Initially, the Board notes that the Veteran's treatment 
records show that the Veteran has been diagnosed with 
Dupuytren's contracture of the left hand.  The April 2006 VA 
examiner opined that the Dupuytren's disease was the source 
of the Veteran's symptoms of the left hand but was unrelated 
to the previous in-service trauma which was minimal, 
requiring no suturing and without tendon involvement.  The 
examiner further noted that there was no documentation in the 
orthopedic or rheumatoid literature tying trauma to 
Dupuytren's disease which would make this unlikely to be 
related to the Veteran's trauma suffered while in the Navy.  
In contrast, the September 2009 private treatment record 
noted that the Veteran's left 5th digit contracture was most 
likely secondary to scar tissue due to trauma in 1997 during 
the Veteran's time in service.  Further, the Veteran's 
private physician submitted a letter in October 2009 which 
stated that the Dupuytren's contracture was possibly related 
to the Veteran's service-connected residuals, laceration of 
left hand.  In light of the above, the Board finds that there 
is an inadequate basis in the record upon which to determine 
whether the Veteran's symptoms are related to his service-
connected disability or a nonservice-connected disability of 
the left hand.  As reasonable doubt exists to this question, 
the signs and symptoms of the Veteran's left hand will be 
attributed to his service-connected residuals, laceration of 
left hand.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  

The Veteran's residuals, laceration of left hand was rated 
under Diagnostic Code 7805 for limitation of motion and the 
RO assigned a noncompensable disability evaluation in 
accordance with Diagnostic Code 5225.  See November 2001 
rating decision.  Diagnostic Code 5225 provides a maximum 10 
percent rating for ankylosis of the index finger in either 
the major or minor hand.  38 C.F.R. § 4.71a (2009).  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  However, the 
medical evidence of record does not reveal any findings of 
ankylosis and, therefore, Diagnostic Code 5225 does not 
apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2009).  
As discussed in greater detail below, the Board finds that 
the Veteran's service-connected disability is more 
appropriately rated under the rating criteria for skin 
disorders.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).
First, the Board notes that the rating criteria for skin 
disorders (scars) was revised during the pendency of the 
appeal, effective October 23, 2008.  The October 23, 2008 
revisions do not apply to pending claims, such as this case, 
unless the Veteran requests consideration under the 
revisions.  The Veteran has not made such a request and, 
therefore, the Board will only consider the former rating 
criteria.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.              38 C.F.R. § 4.118 (2009).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is entitled to a 10 percent disability evaluation for 
residuals, laceration of left hand.  

The service treatment records show that the Veteran suffered 
a laceration to the left hand over the MP joint using a knife 
to cut hamburger.  It was specifically noted that it was 2 
centimeters over the MP joint, was partially closed, and 
superficial.  The x-ray was negative.  The range of motion 
findings were 0 to 90 degrees.  The assessment was listed as 
laceration to left hand.  The Board recognizes that the 
service treatment records also reveal that the Veteran 
suffered a laceration of the tip of the left index finger in 
October 1995.  However, the Veteran has been granted service 
connection for that disability and, therefore, the Veteran's 
laceration of the left index finger will not be considered 
when rating the Veteran's service-connected residuals, 
laceration of left hand.  See 38 C.F.R. § 4.14.  

The Veteran was granted service connection for residuals, 
laceration of the left hand in a November 2001 rating 
decision.  The RO assigned a noncompensable disability 
evaluation, effective February 1, 2000.  The Veteran 
submitted a claim for a compensable disability evaluation in 
August 2005.  

The private and VA treatment records show that the Veteran 
has complained of pain in his hand and limitation of motion 
of his left 5th digit.  For example, the September 2005 
private treatment record shows that the Veteran reported some 
pain in his left palm and that the 5th digit of the left hand 
had locking in the MP joint with limited extension 
occasionally.  It was also noted that the Veteran was having 
issues holding some tools due to his hand issue.  The 
September 2009 private treatment record also shows that the 
Veteran complained of left 5th digit limitation of extension.  
It was noted that there was thickening of the skin at the 
base of the 5th digit and was noted as most likely secondary 
to scar tissue due to trauma in 1997.  

The Veteran was afforded a VA examination in April 2006.  The 
Veteran explained that he injured his left hand in 1997 when 
he was splitting frozen hamburger and cut his left hand 
between the fourth and fifth fingers.  He said that was no 
tendon injury and no stitches were required.  He stated that 
it healed, but there were two bumps at the end of the 
incision.  He reported that it was painful when he 
hyperextended his hand such as doing pushups or pushing 
against an object.  He also had a burning sensation with 
heavy gripping.  There was no numbness and the Veteran had 
full range of motion of all his fingers.  The examination 
showed that the left hand fully opened and closed.  He had 
extension of all the fingers to zero degrees and had flexion 
with all the fingers touching the palmar crease.  The fifth 
finger MP joint flexed to 72 degrees, the PIP to 94 degrees, 
and the DIP to 65 degrees.  On the palmar aspect of his hand 
at the base of the fifth finger was a 2 and 1/2 centimeter scar 
which was barely visible and showed no keloid formation, 
inflammation, fixation, or other scar abnormalities.  
However, there was a thickening measuring 1 centimeter by 5 
centimeters along the flexor tendon of the fifth finger, 
compatible with Dupuytren's disease, although there was no 
Dupuytren's contracture at this time.  

The Veteran's private physician (Dr. K.W.K.) also submitted a 
letter in October 2009.  Dr. K.W.K. explained that the 
Veteran had an injury to his left hand on his left small 
finger between his small and ring finger in 1997 while 
cutting a hamburger.  The Veteran stated that subsequent to 
the 1997 injury, he started to develop swelling nodules about 
the left hand that seemed to gradually progress and then 
stabilize.  He had difficulty getting full extension of his 
finger with his hand and found it painful and caused problems 
with his job especially putting his palm down flat.  The 
Veteran had full range of motion of both hands.  He had a 
scar at the base of his small finger towards the web space of 
the ring finger.  There were nodules around it and a nodule 
on the small finger consistent with Dupuytren-type 
contracture.  He was able to fully extend the small finger.  
There were some calluses around the nodules and mild 
dimpling.  There was no evidence of neural or nerve injury.  
The assessment was noted of second laceration coincidental 
with Dupuytren contracture.  Dr. K.W.K. explained that in 
terms of cause and affect, there was a great deal of 
controversy in the literature.  However, surgery on a hand 
with Dupuytren contracture had demonstrated exacerbation and 
progression of Dupuytren contracture and, therefore, as has 
been demonstrated in the literature, it appears possible for 
the expression of Dupuytren contracture to occur secondary to 
trauma, lacerations, or recurrent trauma with heavy work with 
the hands.  Dr. K.W.K. explained that it was possible that 
the Veteran's Dupuytren contracture in the small finger ray 
of one hand, isolated only to the area of the laceration 
which developed immediately subsequent to the laceration 
occurring and is therefore secondary to his laceration 
injury.  

Initially, the Board finds that the Veteran's service-
connected residuals, laceration of left hand does not warrant 
a higher disability evaluation under Diagnostic Codes 7801, 
7802, 7803, and 7805.  The Veteran's scar does not meet the 
area requirements of Diagnostic Codes 7801 and 7802 and, 
therefore, a higher disability evaluation is not warranted 
under these codes.  Further, there is no evidence that the 
Veteran's scar is unstable or that the Veteran has frequent 
loss of covering of the skin and, therefore, a higher 
evaluation is not warranted under Diagnostic Code 7803.  The 
Board recognizes that the private treatment records document 
that the Veteran has limitation of motion of his left little 
finger.  Diagnostic Code 7805 directs that any disabling 
effect not considered in a rating provided under Diagnostic 
codes 7800-04 be evaluated under an appropriate diagnostic 
code.  As noted above, the Veteran's disability was 
previously evaluated under Diagnostic Code 5225.  However, 
the Veteran has essentially complained of limitation of 
motion and, as such, the Board considers Diagnostic Code 5230 
to be more appropriate.  See Butts, supra.  However, under 
Diagnostic Code 5230, any limitation of motion of the ring or 
little finger is considered noncompensably disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5230.  As such, application 
of Diagnostic Code 5230 does not warrant a higher disability 
evaluation.  

Even so, the Board finds that the Veteran is entitled to a 10 
percent disability evaluation under Diagnostic Code 7804.  
The private treatment records consistently show that the 
Veteran has complained of pain in his left hand and little 
finger.  During the October 29, 2009 hearing, the Veteran 
testified that he experiences pain especially when he is 
lifting, holding, and gripping.  He also stated that there 
was pain when he moved his finger.  As noted above, the 
October 2009 letter from Dr. K.W.K. explained that the 
Veteran experienced pain due to his service-connected 
disability.  Although it was not specifically stated whether 
the Veteran's scar was tender upon examination, in resolving 
the benefit of the doubt in favor of the Veteran, the Board 
finds that the Veteran's residuals, laceration of left hand 
are painful on examination.  Therefore, the Veteran is 
entitled to a 10 percent disability evaluation under 
Diagnostic Code 7804 for the entire appeal period.  See Hart, 
supra.  

However, the Board finds that the Veteran is not entitled to 
a disability evaluation in excess of 10 percent.   The 
Veteran does not meet the area requirements of Diagnostic 
Code 7801 and, consequently, an evaluation in excess of 10 
percent is not warranted.  Further, as explained above, 
although the Veteran has displayed limitation of motion of 
his little finger, the maximum disability evaluation under 
Diagnostic Code 5230 is 0 percent and, therefore, application 
of the code would not result in a higher disability 
evaluation.  

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See          38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals, laceration of left hand is inadequate.  
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disability.  
Although the Veteran reported that he does have difficulty 
gripping and handling tools at his job, there is nothing to 
suggest that his disability markedly impacts his ability to 
work.  It is undisputed that his disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 10 percent disability evaluation for 
residuals, laceration of left hand is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


